Form corfstmtg

211 West Fort Street
Detroit, MI 48226


                                  UNITED STATES BANKRUPTCY COURT
                                        Eastern District of Michigan

                                            Case No.: 20−51665−mlo
                                                  Chapter: 13

In Re: (NAME OF DEBTOR(S))
   DeShanda Dodd
   9686 Falmouth Drive
   Ypsilanti, MI 48197
Social Security No.:
   xxx−xx−9949
Employer's Tax I.D. No.:


                 NOTICE OF CORRECTION OF NOTICE OF MEETING OF CREDITORS




To the Creditors of the above named Debtor(s):



There was an error in the Notice of Meeting of Creditors dated February 17, 2021 . Notice of Correction of Notice
of First Meeting of Creditors Re: Hearing Time. Correct Information is Correction of 341 Meeting Time
341(a) meeting to be held on 3/17/2021 at 12:00 PM at By Remotely − See Notice for Details. Confirmation
hearing to be held on 4/12/2021 at 11:00 AM at Courtroom 1875. (jjm)




Dated: 2/18/21

                                                          BY THE COURT



                                                          Todd M. Stickle , Clerk of Court
                                                          UNITED STATES BANKRUPTCY COURT




         20-51665-mlo      Doc 29      Filed 02/18/21      Entered 02/18/21 11:52:21         Page 1 of 1
